Citation Nr: 1625771	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-02 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI)/concussion and memory loss.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Counsel




INTRODUCTION

The Veteran served on active duty service from April 1971 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in September 2009, a statement of the case (SOC) was issued in November 2010, and a substantive appeal was received in January 2011.

The Veteran was scheduled for a Board hearing on May 2014.  However in an April 2014 entry of the Veterans Appeals Control and Locator System (VACOLS) showed that the Veteran indicated that he no longer desired a hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination.

In July 2013, the Veteran was scheduled for a VA examination for his claimed TBI and vertigo in order to determine any possible etiology to military service.  However, the Veteran failed to report to that examination and the RO continued a denial of the Veteran's claims based thereupon in a November 2013 Supplemental Statement of the Case (SSOC).  

In a June 2016 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran may not have received the required notice of his scheduled examination and, therefore, should be afforded an additional opportunity to appear.   It was noted that a review of all documents in Virtual VA reflects the Veteran had moved in 2013, also shown by notes in VBMS dated December 13, 2013.  However, the old address is still shown in VACOLS and it appears none of the notifications from the Board reached the Veteran.  Given the date of the SSOC, it is questionable if that document had reached the Veteran.

The RO sent notice to the Veteran at his address of 7724 Asterell Court, Springfield, Virginia 22152.  However, a further review of the record reveals that the Veteran had notified the VA of a change of address to 6602 Quicksilver Court, Apartment 404, Springfield, Virginia 22150-1948 in November 2010.  As such, it appears that there is a discrepancy in the Veteran's correct mailing address.

Here, the Board finds that it is highly plausible that the Veteran did not receive the notice of the examination.  Although it is the Veteran's responsibility to keep VA apprised of his correct mailing address, in order to afford the Appellant due process and the opportunity to appear for a hearing, a remand of his appeal is again necessary to afford him an appropriate VA examination in accordance with VA's duty to assist.  In this regard, the RO should be directed to confirm the discrepancy in the Veteran's addresses and determine which is correct.  Thereafter, the Veteran should be scheduled for a VA examination in order to ascertain the etiology of his claimed TBI and vertigo, ensuring that proper notice is afforded.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Confirm the Appellant's correct mailing address.

3. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the current diagnosis and etiology of his claimed TBI and vertigo. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any TBI or vertigo was caused by, or is the result of, the Veteran's military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271   (1998).
 
6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




